DORAN, J.
This is an appeal from the judgment in a divorce action.
The action, which was commenced by the wife, was based on alleged extreme cruelty; the complaint further alleged that there was no community property. The answer “denies generally and specifically each and every allegation contained therein” and alleges affirmatively that “the parties hereto own, as community property, improved real property,” household'goods, an automobile, a diamond ring, “and other property which the defendant is unable at this time to describe with particularity by reason of the fact that defendant is now undergoing treatment in a hospital outside the State of California, in an attempt to restore his sight.” A cross-complaint for separate maintenance was also filed by defendant husband.
The court found for plaintiff on the issue of extreme cruelty and awarded the divorce accordingly. With regard to the dispute as to the character of the property involved, the court found it to be community property. The real property con*59sisted of a home and four “interment spaces” in a cemetery. The parties were each awarded a one-half interest in the home which was ordered sold and the proceeds equally divided; the cemetery lots were awarded to plaintiff. Certain, if not all of the personal property was itemized and awarded to the parties. For example, plaintiff was awarded the automobile, a diamond ring and the household furniture; defendant, among other items, was awarded “one axe, hammer, alarm clock, electric drill, fountain pens, medical instruments, Eastman Kodak and tripods, tennis racket and accessories.”
Plaintiff contends on appeal that, “The finding that the real and personal property described in plaintiff’s first amended complaint was community property is against the law and the evidence” and in substance that the court’s rulings with regard to the property were erroneous.
An examination of the record reveals that appellant’s contentions are without merit. The findings are supported by the evidence; the question as to how the property was to be divided was for the trial court to determine and in the absence of a showing of abuse of discretion will be upheld on appeal. The record reveals no prejudicial errors.
The judgment is affirmed.
York, P. J., and White, J., concurred.